EXHIBIT 23.1 Cawley, Gillespie & Associates, Inc. PETROLEUM CONSULTANTS 13, SUITE 100 , SUITE 302 1, SUITE 625 AUSTIN, TEXAS 78729-1106 FORT WORTH, TEXAS 76102-4987 HOUSTON, TEXAS 77002-5008 512-249-7000 817- 336-2461 713-651-9944 www.cgaus.com CONSENT OF CAWLEY, GILLESPIE& ASSOCIATES, INC. The undersigned hereby consents to the inclusion of the information included in this Annual Report on Form 10-K with respect to the oil and gas reserves of Isramco, Inc as of the year ended December31, 2015. We hereby further consent to all references to our firm included in this Annual Report on Form 10-K. CAWLEY, GILLESPIE& ASSOCIATES, INC. Fort Worth, Texas March 10, 2016
